Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 have been allowed. The following is an examiner’s statement of reasons for allowance:
          There is no motivation nor rationale for why one of ordinary skill in the art would use these a snagging wire with an active material that changes between first and second shapes including respectively a catch that snags bale wrap material and a substantially flat shape against the exterior surface of an elongate material to allow removal of the previously snagged wrap material. The elements are directed to the art of removing bale wrap material used to protect bales from the elements. 
          When a bale is need for feeding livestock for example the wrap must first be removed. Heretofore known inventions used either jaws or grabbers (Sheedy [US 2013/0149082]), cutting elements (Sell [US 2017/0064908]) or rotating rods with fixed teeth (Sirin Mustafa [WO 2015091377]). None of the references disclose separately or in combination a wire of an active material that can change shapes when a control signal is passed therethrough for transitioning respectively snagging a bale wrap material and releasing a bale wrap material. 
	Thus one of ordinary skill in the art would not reasonably combine these limitations to render the claimed invention obvious. The nonobviousness of the claimed invention is thus in the combination of limitations rather than in any specific limitation.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101.  The examiner can normally be reached on Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/GREGORY W ADAMS/Primary Examiner, Art Unit 3652